Citation Nr: 1531505	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to April 29, 2015, and to a rating in excess of 70 percent as of April 29, 2015, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had recognized Philippine Guerilla Service from December 1944 to April 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

In a September 2014 decision, the Board denied entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  In an April 2015 Order, the Court granted a Joint Motion and remanded the issue of entitlement to an initial rating in excess of 50 percent to the Board for action consistent with the Joint Motion.  

In the September 2014 Board decision, the Board also remanded the issues of entitlement to an increased rating for bilateral hearing loss disability and entitlement to TDIU for additional development.  There is no indication from the record that the development directed in the September 2014 remand has been completed.  Therefore, the directives of the September 2014 remand are reiterated below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).


REMAND

The Board finds that additional development is required before the claims on appeal area decided.  

The Veteran appealed the Board's September 2014 denial of entitlement to an initial rating in excess of 50 percent for PTSD to the Court.  In an April 2015 Order, the Board's September 2014 decision denying a rating in excess of 50 percent for PTSD was vacated and the issue was remanded by the Court based on a finding that the Board had provided an inadequate reasons and bases as to why the Veteran was not entitled to a rating in excess of 50 percent for his PTSD.

The Board notes that while the claim was in appellate status at the Court, the Veteran filed a new claim of entitlement to an increased rating for PTSD in March 2015.  As the Agency of Original Jurisdiction (AOJ) was unaware that the Veteran had appealed the September 2014 Board decision denying entitlement to a rating in excess of 50 percent for PTSD, the March 2015 claim was treated as a new claim for an increased rating.  As a result, in a May 2015 rating decision, the Veteran was granted entitlement to a 70 percent rating beginning April 29, 2015.  As the March 2015 statement was treated as a new claim for an increased rating, the May 2015 rating decision did not notify the Veteran as to why he was not entitled to a rating in excess of 50 percent prior to April 29, 2015.  

Therefore, the Board finds that the Veteran should be issued a supplemental statement of the case with regard to why a rating in excess of 50 percent prior to April 29, 2015, for PTSD is not warranted.

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss disability was remanded for additional development in the September 2014 Board decision.  At that time, the Board directed that the Veteran be provided a VA audiology examination to determine the current level of severity of all impairment resulting from bilateral hearing loss disability.  

A review of the record shows that the Veteran has not yet been provided the requested VA audiology examination.  Therefore, the Veteran should be provided a VA audiology examination to determine the current level of severity of all impairment resulting from bilateral hearing loss disability.  

The issue of entitlement to TDIU was remanded in the September 2014 Board decision as it was inextricably intertwined with the pending claim of entitlement to an increased initial rating for bilateral hearing loss disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Additionally, attempts to identify and obtain any outstanding treatment records should be made before a decision is made with regard to the issues on appeal, to specifically include private treatment records since December 2012 and VA Medical Center treatment records since May 2012.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the record, to specifically include any private treatment records since December 2012 and VA treatment records since May 2012.

2.  Then, schedule the Veteran for a VA audiology examination to determine the current level of severity of all impairment resulting from bilateral hearing loss disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion as to the level of social and occupational impairment caused by hearing loss disability.  

3.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

